Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the amendment filed on 06-06-2022.  Claims 1, 11 and 15 have been amended and 22-23 have been added. Claims 1-6 and 8-23 are pending.   
 
Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
6.          Claims 1-6, 9-12, 14-17, 19, 20, 22 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Howell et al. (US PAT. 10,291,975) in view of Goorevich et al. (US 2021/0127215) and Monnin et al. (US 2018/0020328).
   Consider Claim 1, Howell teaches a hearing device comprising(see fig. 1): a processor(see fig. 1(28)) configured to control operation of the hearing device; a memory(see fig. 1(10)), electronically coupled to the processor(see fig. 1), storing instructions that when executed by the processor cause the hearing device to perform operations(see fig. 1 and col.3, line 7-col. 4, line 67), the operations comprising: 
determine( see fig. 4 and col. 7, line 1-col. 8 line 64) a context for the hearing device based a classification of ambient sound received at the hearing device(see fig. 5); in response to the determining of the context, wait for a tapping signal(see figs. 12-20 and see col. 11, line 10- col. 13, line 45); receive the tapping signal from a first sensor(see fig. 1(38)) configured to detect a change in acceleration of the hearing device(see fig. 1(38)); receive a verification signal from a second sensor(see fig. 1(32, 36) and abstract); and based on the received tapping signal and the received verification signal, determine that the tapping signal relates to a tap gesture associated with the hearing device(see figs. 4-20 and col.9, line 5-col.11, line 67); but Howell does not explicitly teach the classification corresponding to one or more of speech, speech in noise, noise, or music; and a tap gesture feature to cause the hearing device to begin waiting  for a tapping signal.
      However, Goorevich teaches that determine a context for the hearing device based on a classification of ambient sound received at the hearing device, the classification corresponding to one or more of speech, speech in noise, noise, or music (see figs. 3A-7 and paragraphs{0055]-[0063]).
       Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Goorevich into the teaching of Howell to provide a primary classification and one or more secondary classifications that each represent different characteristics of the sound environment. 
   On the other hand, Monnin teaches activate(see fig. 10), in response to the determining of the context, a tap gesture feature to cause the hearing device to begin waiting wait for a tapping signal(see fig. 10); receive the tapping signal from a first sensor configured to detect a change in acceleration of the hearing device; receive a verification signal from a second sensor(see fig. 10); and based on the received tapping signal and the received verification signal, determine that the tapping signal relates to a tap gesture associated with the hearing device(see figs. 10-14 and paragraphs[0161]-[0172]).
     Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Monnin into the teaching of Howell to provide the playable device may transmit sensor data including motion data to a computing device. Sensor data may be interpreted by the computing device as gestures of the playable device for interacting with the computing device. Sensor data can also be interpreted as motion data during gameplay and notifications can be provided to a user based on the gameplay. In some instances, the computing device can capture image data of the playable device and identify the playable device and annotate image data based on the sensor data from the playable device.
     Consider Claim 11, Howell teaches a method to detect a tap gesture(see fig.12), the method comprising: determine( see fig. 4 and col. 7, line 1-col. 8 line 64) a context for the hearing device based a classification of ambient sound received at the hearing device(see fig. 5); in response to the determining of the context, wait for a tapping signal(see figs. 12-20 and see col. 11, line 10- col. 13, line 45);
receiving(see fig. 1(38))  the tapping signal from a first sensor(see fig. 1(38)) configured to detect a change in acceleration of the hearing device; receiving a verification signal from a second sensor(see fig. 1(32, 36) and abstract); and based on the received tapping signal and the received verification signal, determining that the tapping signal relates to a tap gesture associated with the hearing device(see figs. 4-20 and col.9, line 5-col.11, line 67); but Howell does not explicitly teach
the classification corresponding to one or more of speech, speech in noise, noise, or music ; and a tap gesture feature to cause the hearing device to begin waiting  for a tapping signal.
      However, Goorevich teaches that determine a context for the hearing device based on a classification of ambient sound received at the hearing device, the classification corresponding to one or more of speech, speech in noise, noise, or music(see figs. 3A-7 and paragraphs{0055]-[0063]).
       Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Goorevich into the teaching of Howell to provide a primary classification and one or more secondary classifications that each represent different characteristics of the sound environment. 
     On the other hand, Monnin teaches activate(see fig. 10), in response to the determining of the context, a tap gesture feature to cause the hearing device to begin waiting wait for a tapping signal(see fig. 10); receive the tapping signal from a first sensor configured to detect a change in acceleration of the hearing device; receive a verification signal from a second sensor(see fig. 10); and based on the received tapping signal and the received verification signal, determine that the tapping signal relates to a tap gesture associated with the hearing device(see figs. 10-14 and paragraphs[0161]-[0172]).
     Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Monnin into the teaching of Howell to provide the playable device may transmit sensor data including motion data to a computing device. Sensor data may be interpreted by the computing device as gestures of the playable device for interacting with the computing device. Sensor data can also be interpreted as motion data during gameplay and notifications can be provided to a user based on the gameplay. In some instances, the computing device can capture image data of the playable device and identify the playable device and annotate image data based on the sensor data from the playable device.
   Consider Claim 15, Howell teaches a non-transitory computer-readable medium storing instructions that when executed by a processor cause a hearing device to perform operations, the operations(see fig. 1 and col.3, line 7-col.4, line 67) comprising: determine( see fig. 4 and col. 7, line 1-col. 8 line 64) a context for the hearing device based a classification of ambient sound received at the hearing device(see fig. 5); in response to the determining of the context, wait for a tapping signal(see figs. 12-20 and see col. 11, line 10- col. 13, line 45); receive the tapping signal(see fig. 12) from a first sensor configured to detect a change in acceleration of the hearing device(see fig, 1(38)); receive a verification signal from a second sensor; and based on the received tapping signal and the received verification signal, determine that the tapping signal relates to a tap gesture associated with the hearing device(see figs. 4-20 and col.9, line 5-col.11, line 67);  but Howell does not explicitly teach the classification corresponding to one or more of speech, speech in noise, noise, or music ; and a tap gesture feature to cause the hearing device to begin waiting  for a tapping signal; and a tap gesture feature to cause the hearing device to begin waiting  for a tapping signal.
      However, Goorevich teaches that determine a context for the hearing device based on a classification of ambient sound received at the hearing device, the classification corresponding to one or more of speech, speech in noise, noise, or music(see figs. 3A-7 and paragraphs{0055]-[0063]).
       Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Goorevich into the teaching of Howell to provide a primary classification and one or more secondary classifications that each represent different characteristics of the sound environment. 
      On the other hand, Monnin teaches activate(see fig. 10), in response to the determining of the context, a tap gesture feature to cause the hearing device to begin waiting wait for a tapping signal(see fig. 10); receive the tapping signal from a first sensor configured to detect a change in acceleration of the hearing device; receive a verification signal from a second sensor(see fig. 10); and based on the received tapping signal and the received verification signal, determine that the tapping signal relates to a tap gesture associated with the hearing device(see figs. 10-14 and paragraphs[0161]-[0172]).
     Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Monnin into the teaching of Howell to provide the playable device may transmit sensor data including motion data to a computing device. Sensor data may be interpreted by the computing device as gestures of the playable device for interacting with the computing device. Sensor data can also be interpreted as motion data during gameplay and notifications can be provided to a user based on the gameplay. In some instances, the computing device can capture image data of the playable device and identify the playable device and annotate image data based on the sensor data from the playable device.
    Consider Claims 2-4, Howell teaches the hearing device wherein the operations further comprise: in response to determining that the tapping signal relates to the tap gesture, execute an operation associated with the tap gesture that modifies the hearing device(see figs. 4-20 and col.9, line 5-col.11, line 67); and the hearing device wherein the second sensor comprises a photodiode configured to measure a change in a distance between the second sensor and an ear, wherein the hearing device is at least partially in contact with the ear(see figs. 4-20 and col.5, line 4-col.6, line 67); and the hearing device wherein the measured distance between the second sensor and the ear is a parameter used to determine that the tapping signal relates to the tap gesture(see figs. 4-20 and col.9, line 5-col.11, line 67). 
      Consider Claims 5-7, Howell teaches the hearing device wherein the first sensor is an accelerometer and wherein the second sensor comprises a photodiode (see figs. 1-5 and col.5, line 7-col. 6, line 67); and  the hearing device wherein the tap gesture is associated with single or double tapping(see figs. 4-20 and col.5, line 4-col.6, line 67); and the hearing device the operations Further comprising: determine a context for the hearing device based a classification of the sound received at the hearing device or a control signal from a wireless device, and in response to determining the context, wait for the tapping signal(see figs. 4-20 and col.9, line 5-col.11, line 67).
       Consider Claims 9-10, Howell teaches  the hearing device wherein determining that the tapping signal relates to the tap gesture further comprises: determine that a threshold of the verification signal has been met(see figs. 4-20 and col.9, line 5-col.11, line 67); and the hearing device wherein the second sensor comprises a temperature sensor, a capacitive sensor, a microphone configured to generate a sound when tapped, a mechanical sensor configured to detect touch, an antenna, a pressure sensor, or a magnetic sensor configured to detect proximity of an ear to the hearing device(see figs. 1-12 and col.3, line 7-col. 4, line 67).
       Consider Claims 12 and 14, Howell teaches the method the method further comprising: in response to determining that the tapping signal relates to the tap gesture, executing an operation associated with the tap gesture that modifies the hearing device (see figs. 4-20 and col.9, line 5-col.11, line 67); and  the method wherein the verification signal includes information associated with a change in a distance between an ear in physical contact with the hearing device and the second sensor(see figs. 1-12 and col.5, line 4-col. 6, line 67)
     Consider Claims 16 and 17, Howell teaches  the non-transitory computer readable medium  wherein the operations further comprise: in response to determining that the tapping signal relates to the tap gesture, execute an operation associated with the tap gesture that modifies the hearing device(see figs. 4-20 and col.9, line 5-col.11, line 67); and the non-transitory computer readable medium wherein the operations further comprise: adjust a tapping period based on determining that a quiet period or shock period time has expired before detecting the second tap(see figs. 4-20 and col.9, line 5-col.11, line 67).
     Consider Claims 19-20, Howell teaches the non-transitory computer readable medium wherein the verification signal is associated with a change of impedance of an antenna of the hearing device(see figs. 1-12 and col.3, line 7-col. 4, line 67); and  the non-transitory computer readable medium the operations further comprising: in response to determining that the tapping signal relates to the tap gesture, execute an operation associated with the tap gesture that modifies the hearing device(see figs. 4-20 and col.9, line 5-col.11, line 67).
   Consider Claims 22 and 23, Howell as modified by Goorevich and Monnin teaches
the hearing device  wherein the processor is further configured to execute the instructions to cause the hearing device to adjust a tapping sensitivity threshold of the hearing device based on the context (In see figs. 10-14 and paragraphs[0161]-[0172]); and the hearing device wherein the classification is based on amplitude modulations, spectral profile, harmonicity, amplitude onsets, and rhythm(In Goorevich, see figs. 3A-7 and paragraphs{0055]-[0063]).

7.          Claims 8, 13 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Howell et al. (US PAT. 10,291,975) as modified by Goorevich et al. (US 2021/0127215) and Monnin et al. (US 2018/0020328) as applied to claims 1, 8, 14 above, and further in view of in view of Gargi et al. (US 2014/0111415).
      Consider claim 8, Howell does not clearly teach wherein the context is further based on a wireless communication signal from an external device received at the heating device, and wherein the wireless communication signal is from a mobile device and the wireless communication signal is related to answering or rejecting a phone call.
    However, Gargi teaches wherein the context is further based on a wireless communication signal from an external device received at the heating device, and wherein the wireless communication signal is from a mobile device and the wireless communication signal is related to answering or rejecting a phone call (see figs. 1-7, abstract and [0054]-[0061]).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Gargi into the teaching of Howell and Goorevich, Monnin to provide graphical outputs and enable users to enter inputs via touch gestures and/or virtual or hardware keyboards or buttons. Mobile computing devices may also provide audio outputs, and enable user inputs via virtual or hardware keyboards and buttons. Mobile computing devices may provide a variety of functions including telephony, email, text messaging, web browsing, etc.
   Consider claim 13, Howell does not clearly teach the method the context is further based on a wireless communication signal from an external device received at the hearing device or information received from an accelerometer.
    However, Gargi teaches the method the context is further based on a wireless communication signal from an external device received at the hearing device or information received from an accelerometer(see figs. 1-7, abstract and [0054]-[0061]).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Gargi into the teaching of Howell and Goorevich to provide graphical outputs and enable users to enter inputs via touch gestures and/or virtual or hardware keyboards or buttons. Mobile computing devices may also provide audio outputs, and enable user inputs via virtual or hardware keyboards and buttons. Mobile computing devices may provide a variety of functions including telephony, email, text messaging, web browsing, etc.
   Consider claim 18, Howell does not clearly teach the non-transitory computer readable medium  wherein the context is further based on a wireless communication signal from an external device received at the hearing device or information received from an accelerometer.
    However, Gargi teaches the non-transitory computer readable medium  wherein the context is further based on a wireless communication signal from an external device received at the hearing device or information received from an accelerometer(see figs. 1-7, abstract and [0054]-[0061]).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Gargi into the teaching of Howell and Goorevich, Monnin to provide graphical outputs and enable users to enter inputs via touch gestures and/or virtual or hardware keyboards or buttons. Mobile computing devices may also provide audio outputs, and enable user inputs via virtual or hardware keyboards and buttons. Mobile computing devices may provide a variety of functions including telephony, email, text messaging, web browsing, etc.

8.          Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Howell et al. (US PAT. 10,291,975) as modified by Goorevich et al. (US 2021/0127215) and Monnin et al. (US 2018/0020328) as applied to claim 1 above, and further in view of Manikantan et al. (US 2021/0076212).
  Consider claim 21, Howell does not clearly teach the hearing device wherein one or more classification algorithms are used to determine the context, the classification algorithms including at least one of rule-based and minimum-distance classifiers, a Bayes classifier, a neural network, or a hidden Markov model.
    However, Manikantan teaches the hearing device wherein one or more classification algorithms are used to determine the context, the classification algorithms including at least one of rule-based and minimum-distance classifiers, a Bayes classifier, a neural network, or a hidden Markov model (see figs. 1-5, and [0038]-[0042]).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Manikantan into the teaching of Howell and Goorevich, Monnin to provide establishing a baseline model generated based on acquiring dynamic data associated with the mobile device, deploying at least one of a training app or a baseline model to the mobile device, and generating a user detection model based on a baseline model and at least one behavior model plurality of behavior models updated by dynamic data associated with the mobile device collected while an authorized user employs the mobile device. The method also includes deploying the user detection model to the mobile device if the user detection model was remotely generated, measuring further dynamic data to predict behaviors in the user detection model while a user operates the mobile device, and determining if a user is an authorized user based on how closely measured behaviors match the trained behaviors in the user detection model.

Response to Arguments
9.  Applicant’s arguments with respect to claims 1-6 and 8-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



                                                                 Conclusion
10.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Delhoume et al. (US PAT.10,638,214) is cited to show other related the TAP DETECTION.

12.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 07-22-2022